PER CURIAM:
Willie H. Mitchell, Jr. appeals the district court’s order dismissing his complaint against GMAC and Integon Insurance Company for lack of jurisdiction and failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Mitchell v. GMAC, No. CA-03-56-2-FL (E.D.N.C. Mar. 29, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED